Citation Nr: 1104125	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  06-20 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to August 
1970, and from July 2003 to January 2005.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied service 
connection for hypertension. 

The Board notes that the RO has not listed coronary artery 
disease as a specific issue in a rating decision or statement of 
the case.  However, review of those documents reflects an 
implicit denial of service connection for heart disease.  
Specifically, in the January 2005 rating decision, the RO noted a 
positive stress test showing ischemia but that there was no 
evidence of a diagnosis of coronary artery disease.  In his 
notice of disagreement, the ischemia was specifically mentioned.  
Following the statement of the case mentioning the lack of a 
diagnosis of heart disease, the Veteran filed a substantive 
appeal specifically disagreeing with the fact that the evidence 
does not show a current diagnosis of heart disease.  The Board 
notes that hypertension and coronary artery disease are 
separately ratable disabilities.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  In light of this procedural history, the 
Board finds that it has jurisdiction over a claim for service 
connection for coronary artery disease.  See Ingram v. Nicholson, 
21 Vet. App. 232, 243 (2007) ("a reasonably raised claim remains 
pending until there is either a recognition of the substance of 
the claim in a [regional office] decision from which a claimant 
could deduce that the claim was adjudicated or an explicit 
adjudication of a subsequent 'claim' for the same disability.").  
Further, in light of the fully favorable decision with respect to 
the claim for coronary artery disease, no prejudice to the 
Veteran exists in the Board's adjudication of the claim. 




FINDINGS OF FACT

1.  An exercise stress test and CT scans conducted on active duty 
in December 2004 was positive for ischemia and coronary 
calcifications, respectively.

2.  The VA examiner noted the December 2004 stress test and CT 
scan showed coronary artery disease.


CONCLUSION OF LAW

Coronary artery disease was incurred in active service.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

In light of the favorable finding with regard to the issue of 
entitlement to service connection for coronary artery disease, no 
further discussion of VCAA compliance is warranted at this time.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

The Veteran contends that he suffers from coronary artery disease 
which began during his second period of active service.  An 
October 2002 physical examination revealed a normal heart 
examination.  EKG was normal.  He was noted to be on medication 
for hypertension.  Subsequently, in March 2003 he was given a 
medical waiver for hypertension and entered active duty.

An exercise stress test was performed in December 2004.  The 
physician interpreted the test results as showing normal sinus 
rhythm and normal functional capacity.  The Veteran's heart rate 
response to exercise was noted to be appropriate and his blood 
pressure response to exercise was appropriate.  No chest pain or 
arrhythmias were noted.  ST changes noted depression horizontal 
and the overall impression was a positive stress test typical of 
ischemia.  Given such results, the Veteran was referred to a 
cardiologist.

Additional testing was conducted in December 2004.  The stress 
echocardiogram indicated that a maximal exercise test was 
performed and no ischemic changes were noted.  A CT angiogram 
revealed a calcium score of 476 and some proximal calcification, 
but no significant obstruction.  A CT scan of the thorax revealed 
coronary vascular calcifications and scattered aortic 
calcifications.  

The Veteran underwent a VA examination in March 2009.  The 
examiner referenced the stress test and CT results from December 
2004 and diagnosed the Veteran with coronary artery disease.  

The record reveals that the Veteran was not shown to suffer from 
coronary artery disease prior to his entrance on active duty in 
2003, and has been diagnosed with coronary artery disease based 
on objective testing conducted in December 2004, during his 
active duty.  Accordingly, the coronary artery disease is shown 
to have first been manifested during his active duty service, and 
service connection for coronary artery disease is warranted. 


ORDER

Service connection for coronary artery disease is granted.


REMAND

While further delay is regrettable, the Board finds that 
additional development is required concerning the claim for 
service connection for hypertension.

The Veteran contends that his hypertension was aggravated by his 
second period of service.  The Veteran's entrance examination in 
October 2002 noted that he was on medication for hypertension.  
He was ultimately granted a medical waiver for hypertension and 
entered active duty. 

Upon his entrance examination in October 2002, the Veteran had 
blood pressure readings of 170/98, 163/96, and 154/94.  It was 
noted that the Veteran's hypertension was controlled with 
medications at that time.  Treatment records in September 2003 
revealed blood pressure readings of 156/95 systolic and 153/95.  
The Veteran reported that his home blood pressure readings were 
between 120 to 130 systolic over 79 to 90 diastolic.  A February 
2004 fitness assessment indicated that the Veteran's blood 
pressure on that occasion was 134/84.  A June 2004 service 
treatment record noted that the Veteran's blood pressure on that 
occasion was 155/91.  September 2004 service treatment records 
indicated that the Veteran's blood pressure was 130/86 and 
169/90.  A blood pressure reading during the January 2005 
separation examination was 133/91.

In March 2009, the Veteran underwent a VA examination.  On that 
occasion, it was noted that the Veteran was first found to have 
elevated blood pressure in 1998 and was placed on treatment at 
that time and has been on treatment since.  On physical 
examination the Veteran's sitting blood pressure was 180/90 in 
the right arm; supine blood pressure in the right arm was 162/94; 
and supine blood pressure in the left arm was 155/90.  The 
examiner diagnosed hypertension, on treatment.  He concluded that 
the Veteran's blood pressure "did not increase significantly in 
the military service."  The examiner noted the medication was 
changed and the dose was increased for unclear reasons.

The Veteran's hypertension was noted on his entrance examination 
to his second period of service and clearly pre-existed service.  
A pre-existing disease or injury will be found to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 
2002); 38 C.F.R. § 3.306(a).  Evidence of a veteran being 
asymptomatic on entry into service, with an exacerbation of 
symptoms during service, does not constitute evidence of 
aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  
If the disorder becomes worse during service and then improves 
due to in-service treatment to the point that it was no more 
disabling than it was at entrance into service, the disorder has 
not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

The Veteran contends that the findings of calcifications on 
coronary testing in December 2004 establish aggravation of his 
hypertension.  The Board notes the Veteran is a physician.  The 
VA examiner concluded that the Veteran's blood pressure did not 
increase "significantly" in the military service.  The use of 
the term "significantly" makes it unclear whether there was, in 
fact, some worsening.  Thus, remand for clarification of the 
opinion is necessary, to include consideration of the Veteran's 
contention that the coronary testing results indicate that his 
hypertension was aggravated by service.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the physician 
who conducted the March 2009 VA hypertension 
examination, if available.  The examiner 
should review the claims file and provide an 
opinion with respect to the following:

a.	Please clarify the statement that the 
Veteran's blood pressure did not 
increase "significantly" in military 
service.  Specifically, please indicate 
whether there is evidence of permanent 
worsening of the Veteran's underlying 
hypertension in service.  The examiner 
should include a discussion as to 
whether the findings on the abnormal 
stress test, CT scans, and other 
coronary tests in December 2004 
indicate that the Veteran's 
hypertension worsened during service.
b.	If the examiner finds that the pre-
existing hypertension was permanently 
worsened during service, the examiner 
should state whether the hypertension 
worsened beyond normal progression of 
the disorder during service?
c.	The examiner should provide the 
rationale for the conclusions reached.

2.  After the above has been completed to the 
extent possible, the RO/AMC should again 
review the record.  If the benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


